Citation Nr: 0017522	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than April 14, 1998, 
for the granting of a 30 percent evaluation for service-
connected duodenal ulcer disease, status post vagotomy and 
pyloroplasty, with irritable bowel syndrome, to include 
whether an October 10, 1963, rating decision involved clear 
and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1999, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The October 10, 1963, rating decision which denied 
entitlement to an evaluation in excess of 10 percent for 
service connected duodenal ulcer, was supported by the 
evidence then of record.

3.  A claim for increased compensation benefits for service-
connected duodenal ulcer disability was received on April 14, 
1998.

4.  Increased disability due to service-connected ulcer 
disability was not demonstrated during the one-year period 
prior to April 14, 1998.


CONCLUSIONS OF LAW

1.  The October 10, 1963, rating decision which denied 
entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal ulcer, was not clearly and 
unmistakable erroneous.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.105(a), 3.303 (1999).

2.  The criteria for an effective date earlier than April 14, 
1998, for the grant of a 30 percent evaluation for service-
connected duodenal ulcer disease, status post vagotomy and 
pyloroplasty, with irritable bowel syndrome, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting an effective date earlier than April 14, 1998, 
for the award of a 30 percent evaluation for service-
connected duodenal ulcer disease, status post vagotomy and 
pyloroplasty, with irritable bowel syndrome.  The veteran 
maintains, in substance, that his service-connected 
disability should be evaluated as 30 percent, effective 
December 1, 1963, because at the time of the October 1963 
rating decision it was recognized that increased gastro-
intestinal symptoms were imminent.  Therefore, a favorable 
determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to additional 
compensation for a service-connected disability generally is 
a well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

A.  Clear and unmistakable error.

In the absence of a finding of clear and unmistakable error 
(CUE), the RO's unappealed October 1963 rating decision is 
final.  See 38 U.S.C. 4005 (effective in October 1963) 
(currently 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999).  In asserting a claim of CUE, 
the claimant must show that:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The Court of Appeals for Veterans Claims has further 
elaborated that CUE is a very specific and rare kind of error 
of fact or law, that compels the conclusion, without doubt, 
that but for the error, the result would have been manifestly 
different.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Final 
decisions are accorded a presumption of validity, and to 
simply claim CUE on the basis that a previous adjudication 
had improperly weighed and evaluated evidence can never rise 
to the stringent definition of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 
3 Vet. App. at 314). 

In order to determine whether the October 1963 rating 
decision involved CUE, the Board must review the evidence 
which was of record at that time.  A determination of CUE 
must be based on the record and the law that existed at the 
time of the prior unappealed decision.  See Eddy v. Brown, 9 
Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314).

The Board acknowledges the veteran's allegation that CUE was 
involved in the October 1963 rating decision because at that 
time an increase in the severity of his symptoms was 
imminent, the permanency of his symptoms was obvious, and a 
VA medical doctor had even informed him of these facts.  
However, it is axiomatic that VA disability evaluations 
address current disability and do not reflect predictions, 
prognostications or forecasts about future symptoms.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision, 
and the record as it existed in October 1963 contained no 
evidence as to the actual severity of the veteran's future 
symptoms.  

The veteran has not asserted, and the record does not 
reflect, that either the correct facts were not before the 
adjudicator, or that the law at that time was incorrectly 
applied.  In this regard, the Board notes that the rating 
decision considered the report of VA hospitalization from 
August 2, 1963 to September 3, 1963, then of record, and 
considered the criteria of Diagnostic Code 7305 (pertaining 
to duodenal ulcer), and Paragraph 30 of the 1945 Rating 
Schedule, then in effect.

In view of the foregoing, the RO's October 1963 decision, 
that the preponderance of the evidence was against 
entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease, did not contain "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As a 
consequence, the Board finds that the veteran has failed to 
establish a valid claim of CUE, and thus his claim must be 
denied due to the absence of legal merit under the law.  See 
Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

B.  Earlier effective date.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the October 1963 
rating decision granted a temporary 100 percent evaluation 
for duodenal ulcer under Paragraph 30 of the 1945 Rating 
Schedule, effective August 2, 1963, followed by a 10 percent 
evaluation under Diagnostic Code 7305, effective December 1, 
1963. 

Evidence of record at the time of the October 1963 rating 
decision included the veteran's service medical records, 
which show that he suffered a perforated ulcer and underwent 
emergency surgery.  In addition, the report of a May 1956 VA 
examination provides that the veteran said he avoided fats, 
fried foods and pork, and used medication.  He denied passage 
or vomiting of blood and said that he had experienced one 
flare-up after service for which he was treated and since 
which he had been fine.  On physical examination, the 
veteran's abdomen was soft and equally palpable, with no 
tenderness, rigidity or mass formation.  The rectum, skin and 
mucous membrane junction were smooth and there were no 
hemorrhoids.  Radiographic examination resulted in a 
conclusion of chronic duodenal ulcer with gastritis.  The 
final pertinent diagnosis was chronic duodenal ulcer with 
gastritis.  

Also of record at the time of the October 1963 rating 
decision were VA medical records showing that in August 1963 
the veteran underwent a vagotomy, pyloroplasty and 
splenectomy.  The established clinical diagnosis was chronic 
duodenal ulcer.  

The veteran was provided notice of the determination that 
same month, and his appellate rights, and did not complete an 
appeal thereof.  Accordingly, that determination became 
final.  38 U.S.C. § 4005 (effective in October 1963); 38 
C.F.R. §§ 3.104(a), 19.129(a) (effective in October 1963) 
(currently 38 U.S.A. 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1999)). 

On April 14, 1998, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran, seeking an 
increased evaluation for his service-connected duodenal ulcer 
and describing the severity and symptoms of his disability in 
detail.  The September 1998 rating decision on appeal 
recharacterized the veteran's duodenal ulcer as status post 
vagotomy and pyloroplasty for duodenal ulcer with irritable 
bowel syndrome, and increased the evaluation to 30 percent 
under Diagnostic Code 7319, effective April 14, 1998.  The 
rating decision on appeal also found, in essence, that the 
October 1963 rating decision was not the product of CUE.  

Evidence of record dated during the one-year period prior to 
receipt of the claim includes the April 1998 VA Form 21-4138, 
on which the veteran described the severity and symptoms of 
his service-connected disability in detail.  In addition, VA 
outpatient treatment reports in 1997 and 1998 reflect that 
the veteran was receiving continuity of care for various 
ailments.  In February 1998, the veteran was assessed in part 
with chronic diarrhea and was to use Lomotil, p.r.n.  
Finally, private medical records include May 1997 office 
notes reflecting treatment of ischemic heart disease, and 
providing pertinent impressions of irritable bowel syndrome 
and post-gastric surgery.  

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date; 
otherwise the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  Accordingly, in the present case the earliest 
possible effective date for an increased evaluation for the 
claimed disability is one year prior to the date of receipt 
of the April 14, 1998 claim.  However, the VA and private 
medical reports in the record do not address the severity of 
the veteran's service-connected duodenal ulcer disease, 
status post vagotomy and pyloroplasty, with irritable bowel 
syndrome, during that one-year period.  As these medical 
records do not reflect that an increase in disability had 
occurred, they cannot constitute a basis for an increased 
evaluation under Diagnostic Code 7319 or any other diagnostic 
code.  The effective date of the 30 percent evaluation must 
be April 14, 1998, the date of receipt of the veteran's 
claim.

In view of the foregoing, the preponderance of the evidence 
is against entitlement to an effective date earlier than 
April 14, 1998, for the grant of the 30 percent evaluation 
for the disability at issue.


ORDER

The October 10, 1963, rating decision which denied 
entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal ulcer did not contain CUE, and 
thus the veteran's appeal is denied.

Entitlement to an effective date earlier than April 14, 1998, 
for the granting of a 30 percent evaluation for service-
connected duodenal ulcer disease, status post vagotomy and 
pyloroplasty, with irritable bowel syndrome, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

